              Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOSE CARLOS SANJUAN PAZ,               :                Case No.: _________________
                                       :
                Plaintiff,             :                COMPLAINT
                                       :
      -against-                        :                DEMAND FOR JURY TRIAL
                                       :
SORL AUTO PARTS, INC., XIAO PING       :
ZHANG, XIAO FENG ZHANG, SHU PING       :
CHI, YU HONG LI, HUI LIN WANG, JIN     :
BAO LIU, and JIANG HUA FENG,           :
                                       :
                Defendants.            :
-------------------------------------- X


        Plaintiff Jose Carlos Sanjuan Paz (“Plaintiff”), by his undersigned attorneys, alleges upon

personal knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

        1.        This is an action brought by Plaintiff against SORL Auto Parts, Inc. (“SORL” or

the “Company”) and the members of the Company’s board of directors (collectively referred to as

the “Board” or the “Individual Defendants” and, together with SORL, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a) and 78t(a), and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection with

the proposed merger (the “Proposed Merger”) between SORL and Ruili International Inc., through

its affiliates (“Ruili”).

        2.        On November 29, 2019, SORL entered into an Agreement and Plan of Merger

(the “Merger Agreement”), pursuant to which the Company’s shareholders will receive $4.72 in

cash for each share of SORL common stock they own (the “Merger Consideration”).




                                                  1
            Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 2 of 17



       3.       On January 6, 2020, in order to convince SORL shareholders to vote in favor of

the Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

preliminary proxy statement (the “Proxy”) with the Securities and Exchange Commission

(“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.       In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for SORL; and (ii) the valuation analyses

performed by SORL’s financial advisor Duff & Phelps, LLC (“Duff & Phelps”), in support of their

fairness opinion.

       5.       The special meeting of SORL shareholders to vote on the Proposed Merger is

forthcoming (the “Shareholder Vote”). It is imperative that the material information that has been

omitted from the Proxy is disclosed prior to the Shareholder Vote so Plaintiff can cast an informed

vote and properly exercise his corporate suffrage rights.

       6.       For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act. Plaintiff seeks to

enjoin Defendants from taking any steps to consummate the Proposed Merger until the material

information discussed herein is disclosed to SORL shareholders sufficiently in advance of the

Shareholder Vote or, in the event the Proposed Merger is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

       7.           This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.           Personal jurisdiction exists over each Defendant either because the Defendant




                                                   2
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 3 of 17



conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section of the Act confers personal jurisdiction over the defendant

in any federal district court.” Id. At 1316.

       9.        Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, SORL’s common stock trades on Nasdaq, which is headquartered in this District,

rendering venue in this District appropriate. See, e.g., United States v. Svoboda, 347 F.3d 471, 484

n.13 (2d Cir. 2003) (collecting cases).

                                               PARTIES

       10.     Plaintiff is, and at all relevant times has been, a holder of SORL common stock.

       11.     Defendant SORL develops, manufactures and distributes automotive brake

systems. The Company’s common stock trades on the Nasdaq under the ticker symbol “SORL”.

       12.     Individual Defendant Xiao Ping Zhang is, and has been at all relevant times, the

Chief Executive Officer of the Company and Chairman of the Board.

       13.     Individual Defendant Xiao Feng Zhang is, and has been at all relevant times, an

Executive Vice President, the Chief Operating Officer, and a director of SORL.

       14.     Individual Defendant Shu Ping Chi is, and has been at all relevant times, an




                                                  3
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 4 of 17



Executive Vice President and a director of SORL.

       15.     Individual Defendant Yu Hong Li is, and has been at all relevant times, the Lead

Independent Director of SORL.

       16.     Individual Defendant Hui Lin Wang is, and has been at all relevant times, the Vice

Chairman of the Board. Lorber is also the president, chief executive officer, and director of Vector

Group, the Company’s largest shareholder.

       17.     Individual Defendant Jin Bao Liu is, and has been at all relevant times, a director

of SORL.

       18.     Individual Defendant Jiang Hua Feng is, and has been at all relevant times, a

director of SORL.

       19.     The Individual Defendants referred to in ¶¶ 12-18 are collectively referred to herein

as the “Individual Defendants” and/or the “Board”, and together with SORL they are referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       I.      Background and the Proposed Merger

       20.      SORL through its interests in the Ruili Group Ruian Auto Parts Co., Ltd., a Sino-

foreign joint venture, develops, manufactures and distributes automotive brake systems and other

safety related auto parts to automotive original equipment manufacturers (OEMs), and the related

aftermarket both in China and abroad. The Company operates through two segments: Commercial

Vehicle Brake Systems and Passenger Vehicle Brake Systems. The Company's products are

principally used in different types of commercial vehicles, such as trucks and buses, and include a

range of products covering approximately 65 categories and over 2,000 specifications in

automotive brake systems. The Company sells its products to approximately 70 vehicle




                                                 4
              Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 5 of 17



manufacturers, including all of the primary truck manufacturers in China.

       21.      Ruili is a Delaware corporation formed by Mr. Xiaoping Zhang solely for the

purpose of entering into the Merger Agreement and consummating the transactions contemplated

by the Merger Agreement. Ruili Group Co., Ltd. (“Ruili Group”) engages in the development,

production, and sale of various kinds of automotive parts. Ruili Group also operates a hotel

property and invests in the development of real property in China. Ruili Group is a 10%

shareholder of Ruili Group Ruian Auto Parts Co., Ltd., a principal operating subsidiary of the

Company.

       22.      On November 29, 2019, SORL issued a press release announcing the Proposed

Merger, which states in relevant part:

             SORL Auto Parts Enters Into Definitive Merger Agreement for “Going
                                   Private” Transaction

       ZHEJIANG, China, Nov. 29, 2019 (GLOBE NEWSWIRE) -- SORL Auto Parts,
       Inc. (NASDAQ: SORL) (“SORL” or the “Company”), a leading manufacturer and
       distributor of automotive brake systems as well as other key safety-related auto
       parts in China, today announced that it has entered into an Agreement and Plan of
       Merger (the “Merger Agreement”) with Ruili International Inc. (“Parent”), a
       Delaware corporation and formed on behalf of a consortium consisting of Mr. Xiao
       Ping Zhang, the Company’s Chairman and Chief Executive Officer, Ms. Shu Ping
       Chi and Mr. Xiao Feng Zhang, directors of the Company, and Ruili Group Co., Ltd.
       (collectively, the “Consortium”), and Ruili International Merger Sub Inc. (“Merger
       Sub”), a Delaware corporation and a wholly-owned subsidiary of Parent.

       Pursuant to the Merger Agreement, subject to the satisfaction or waiver of all of the
       conditions to closing:

       ●       Merger Sub will merge with and into the Company, with the Company will
       thereafter continue as the surviving corporation and a wholly-owned subsidiary of
       Parent (the “Merger”); and

       ●      at the effective time of the Merger, each share of common stock of the
       Company issued and outstanding immediately prior to the effective time will be
       automatically canceled and converted into the right to receive US$4.72 in cash (the
       “Merger Consideration”), without interest, except for (i) shares of common stock
       beneficially owned by members of the Consortium or their affiliates, which will be



                                                5
     Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 6 of 17



cancelled for no consideration, and (ii) shares of common stock owned by
stockholders who have validly exercised and not effectively withdrawn or lost their
rights to dissent from the Merger pursuant to Section 262 of the General
Corporation Law of the State of Delaware, which will be cancelled at the effective
time of the Merger for the right to receive the fair value of such shares determined
in accordance with the provisions of Section 262 of the General Corporation Law
of the State of Delaware.

The Merger Consideration of US$4.72 per share of common stock represents
approximately a 26.2% premium over the closing price of the Company’s common
stock as quoted by NASDAQ Global Select Market (the “NASDAQ”) on April 24,
2019, the last trading day prior to the date that the Company received a non-binding
“going private” proposal from the Consortium. The Merger Consideration also
represents an increase of approximately 10.8% over the US$4.26 per share initially
offered by members of the Consortium in their initial “going-private” proposal on
April 25, 2019 and a premium of approximately 39.2% over the Company’s closing
price of US$3.39 per share of common stock on November 27, 2019, the last trading
day prior to this announcement.

As of the date of the Merger Agreement, the members of the Consortium other than
Ruili Group Co., Ltd., beneficially own in the aggregate approximately 58.83% of
the total outstanding common stock of the Company and have agreed to vote the
shares of common stock beneficially owned by them in favor of the Merger.

The Board of Directors of SORL, acting on the recommendation of a special
committee of independent and disinterested directors (the “Special Committee”),
unanimously approved the Merger Agreement and the transactions contemplated
by the Merger Agreement, including the Merger, and resolved to recommend that
the Company’s stockholders vote to authorize and approve the Merger Agreement
and the and the transactions contemplated by the Merger Agreement, including the
Merger. The Special Committee, which is composed solely of independent
directors of the Company who are unaffiliated with any member of the Consortium
or management of the Company, exclusively negotiated the terms of the Merger
Agreement with the Consortium with the assistance of its independent financial and
legal advisors.

The Merger, which is currently expected to close during the second quarter of 2020,
is subject to various closing conditions, including the adoption of the Merger
Agreement by the Company’s stockholders. Pursuant to the Merger Agreement,
adoption of the Merger Agreement and the transactions contemplated by the Merger
Agreement, including the Merger, by the Company’s stockholders requires the
affirmative vote of (i) the holders of at least a majority of the Company’s
outstanding shares of common stock and (ii) the holders of at least a majority of the
Company outstanding shares of common stock other than the shares of common
stock held by members of the Consortium. The Company will call a meeting of
stockholders for the purpose of voting on the adoption of the Merger Agreement



                                         6
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 7 of 17



       and the transactions contemplated by the Merger Agreement as soon as practicable.
       If completed, the Merger will, under laws of the State of Delaware, result in the
       Company becoming a privately-held company and the Company Common Stock
       would no longer be listed on the NASDAQ.

       23.      The Merger Consideration represents inadequate compensation for SORL shares.

Indeed, SORL has outperformed earnings expectations and announced positive financial results in

multiple, consecutive quarters leading up to the Proposed Merger. Given the Company’s strong

recent financial performance and bright economic outlook, it is imperative that shareholders

receive the material information (discussed in detail below) that Defendants have omitted from the

Proxy, which is necessary for shareholders to properly exercise their corporate suffrage rights and

cast an informed vote on the Proposed Merger.

       II.     The Proxy Omits Material Information

       24.      On January 6, 2020, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision in connection with the Proposed Merger.

The Misleadingly Incomplete Financial Projections

       25.     First, the Proxy omits critical financial projections, including the free cash flow

projections for SORL. Defendants elected to summarize the projections for SORL but they excised

and failed to disclose the free cash flow projections. This omission renders the summary of the

projections table on page 52 of the Proxy materially incomplete and provide a misleading valuation

picture of SORL.

       26.      There are significant differences between free cash flow projections—widely



                                                7
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 8 of 17



recognized as the most important valuation metric when it comes to valuing a company and its

stock—and the projections that are included in the Proxy. Net Income projection metrics are not

sufficient analogs for cash flow projections. Well settled principles of corporate finance and

valuation dictate that the value of companies and their stock should be premised upon the

company’s projected future cash flows.1,2 A company’s net income is a quite arbitrary figure

obtained after assuming certain accounting hypotheses regarding expenses and revenues. On the

other hand, free cash flow is an objective measure, a single figure that is not subject to any personal

criterion.3 As a leading financial expert explains:

       The classic definition of net income (revenues for a period less the expenses that
       enabled these revenues to be obtained during that period), in spite of its conceptual
       simplicity, is based on a series of premises that seek to identify which expenses
       were necessary to obtain these revenues. This is not always a simple task and often
       implies accepting a number of assumptions. Issues such as the scheduling of
       expense accruals, the treatment of depreciation, calculating the product’s cost,
       allowances for bad debts, etc., seek to identify in the best possible manner the
       quantity of resources that it was necessary to sacrifice in order to obtain the
       revenues. Although this “indicator”, once we have accepted the premises used, can
       give us adequate information about how a company is doing, the figure obtained
       for the net income is often used without full knowledge of these hypotheses, which
       often leads to confusion.

“Free cash flow is accurate because it shows the cash coming in and the cash going out whereas

with net income, one has to worry about accrual accounting, non-cash charges such as depreciation

and most importantly, heavy manipulation. The main advantage that free cash flow has over



1
        Pratt, Shannon. “Net Cash Flow: The Preferred Measure of Return.” Cost of Capital. 16.
2
        “Morningstar’s Approach to Equity Analysis and Security Valuation.” The Valuation
Handbook: Valuation Techniques from Today’s Top Practitioners. Ed. Rawley Thomas and
Benton E. Gup. Hoboken: John Wiley & Sons, 2010. 305. (“We use a discounted cash flow (DCF)
approach to arrive at our intrinsic value estimates because it allows us to separate economic reality
from accounting-based noise.”).
3
        Pablo Fernández, Cash flow is a Fact. Net income is just an opinion, (October 17, 2008),
http://csinvesting.org/wp-content/uploads/2015/02/Cash-Flow-vs.-NI.pdf,          also    found     as
Valuation Methods and Shareholder Value Creation, Chapter 9 Cash Flow and Net Income, 2002
Academic Press, San Diego, CA.


                                                  8
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 9 of 17



earnings is that it can’t be manipulated as much.”4 Simply stated, net income is an accounting

number used for reporting purposes, but free cash flow is the actual amount of cash available to

investors.

       27.     In light of the significant differences between the free cash flow projections and the

figures disclosed in the Proxy, the table of projections on page 52 of the Proxy is materially

incomplete and misleading. By failing to include the free cash flow projections, the table provides

a materially incomplete and misleading overall valuation summary of SORL. In other words, free

cash flow projections are irreplaceable when it comes to fully and fairly understanding a

company’s projections and value.

       28.     Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses financial projections and

valuation information, such projections must be complete and accurate. The question here is not

the duty to speak, but liability for not having spoken enough. With regard to future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. Accordingly,

Defendants have disclosed some of the projections but have omitted the free cash flow projections.

This omission renders the summary of projections included in the Proxy misleadingly incomplete.

The Misleadingly Incomplete Summary of Duff & Phelps’ Fairness Opinion

       29.      The Proxy describes Duff & Phelps’ fairness opinion and the various valuation

analyses performed in support of their opinion. Defendants concede the materiality of this




4
       David Thomas, Why Free Cash Flow Is Better Than Earnings, Shares and Stockmarkets,
(July 29, 2013), https://sharesandstockmarkets.com/free-cash-flow-v-earnings/.


                                                 9
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 10 of 17



information by citing to Duff & Phelps’ fairness opinion and their valuation analyses among the

factors the Board relied upon in making its recommendation to SORL shareholders. Proxy at 28;

see also Proxy at 40 (“Set forth below is a summary of the material analyses performed by Duff

& Phelps in connection with the delivery of its opinion to the special committee.”) (emphasis

added). However, the summary of Duff & Phelps’ fairness opinion and analyses provided in the

Proxy fails to include key inputs and assumptions underlying the analyses. Without this

information, as described below, SORL shareholders are unable to fully understand these analyses

and, thus, are unable to determine what weight, if any, to place on Duff & Phelps’ fairness opinion

in determining how to vote on the Proposed Merger. See Proxy at 40 (“Considering the data below

without considering the full narrative description of the financial analyses, including the

methodologies and assumptions underlying the analyses, could create a misleading or incomplete

view of Duff & Phelps’ financial analyses.”). This omitted information, if disclosed, would

significantly alter the total mix of information available to SORL shareholders.

       30.      In summarizing the Discounted Cash Flow Analysis prepared by Duff & Phelps,

the Proxy fails to disclose the following key information used in the analysis: (i) SORL’s free

cash flow projections; (ii) the WACC/CAPM inputs underlying the discount rate range of 12.00%

to 13.00%; and (iii) the actual terminal value calculated.

       31.      These key inputs are material to SORL shareholders, and their omission renders

the summary of the Discounted Cash Flow Analysis incomplete and misleading. As a highly-

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinions,

in a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,




                                                10
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 11 of 17



Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78.

       32.        Without the above-omitted information, including the free cash flow projections

SORL shareholders are misled as to the reasonableness or reliability of Duff & Phelps’ analyses,

and unable to properly assess the fairness of the Proposed Merger. As such, these material

omissions render the summary of the Discounted Cash Flow Analysis included in the Proxy

misleadingly incomplete.

       33.        In sum, the omission of the above-referenced, material information renders the

Proxy incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of

the foregoing material information prior to the Shareholder Vote, Plaintiff will be unable to cast

an informed vote regarding the Proposed Merger, and is thus threatened with irreparable harm,

warranting the injunctive relief sought herein

//

//

//




                                                 11
                Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 12 of 17



                                                COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          34.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          35.      Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          36.      Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          37.      The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information.

          38.      Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) financial projections for SORL; and (ii) the

valuation analyses performed by Duff & Phelps in support of their fairness opinion.




                                                    12
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 13 of 17



       39.      In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers and/or directors, were aware of the omitted

information but failed to disclose such information, in violation of Section 14(a). The Individual

Defendants were therefore negligent, as they had reasonable grounds to believe material facts

existed that were misstated or omitted from the Proxy, but nonetheless failed to obtain and

disclose such information to the Company’s shareholders although they could have done so

without extraordinary effort.

       40.      The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger; indeed, the Proxy states that Duff & Phelps reviewed and discussed their

financial analyses with the Board, and further states that the Board considered the financial

analyses provided by Duff & Phelps, as well as their fairness opinion and the assumptions made

and matters considered in connection therewith. Further, the Individual Defendants were privy

to and had knowledge of the financial projections and the details surrounding the process leading

up to the signing of the Merger Agreement. The Individual Defendants knew or were negligent

in not knowing that the material information identified above has been omitted from the Proxy,

rendering the sections of the Proxy identified above to be materially incomplete and misleading.

Indeed, the Individual Defendants were required to, separately, review Duff & Phelps’ analyses

in connection with their receipt of the fairness opinion, question Duff & Phelps as to their

derivation of fairness, and be particularly attentive to the procedures followed in preparing the




                                                13
                Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 14 of 17



Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

          41.      The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement and

preparation and review of the Company’s financial projections.

          42.      SORL is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          43.      The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of SORL

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                               COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          44.      Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.      The Individual Defendants acted as controlling persons of SORL within the




                                                    14
              Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 15 of 17



meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       46.       Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       47.       In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They

were thus directly involved in preparing this document.

       48.       In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

       49.       By virtue of the foregoing, the Individual Defendants have violated Section 20(a)




                                                15
             Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 16 of 17



of the Exchange Act.

       50.       As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.       Plaintiff has no adequate remedy at law. Only through the exercise of this

Court’s equitable powers can Plaintiff be fully protected from the immediate and irreparable

injury that Defendants’ actions threaten to inflict.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of SORL shareholders to vote on the Proposed Merger

or consummating the Proposed Merger, until the Company discloses the material information

discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

//

//

//




                                                  16
           Case 1:20-cv-01318 Document 1 Filed 02/14/20 Page 17 of 17



                                             JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




Dated: February 14, 2020                            MONTEVERDE & ASSOCIATES PC

                                               By: /s/ Juan E. Monteverde
                                                  Juan E. Monteverde (JM-8169)
                                                  The Empire State Building
                                                  350 Fifth Avenue, Suite 4405
                                                  New York, NY 10118
                                                  Tel: (212) 971-1341
                                                  Fax: (212) 202-7880
                                                  Email: jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                                 17
